Name: Council Regulation (EEC) No 1737/82 of 29 June 1982 extending and amending Regulation (EEC) No 3746/81 laying down the arrangements applicable to trade with Cyprus beyond 31 December 1981
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 82 Official Journal of the European Communities No L 190/5 COUNCIL REGULATION (EEC) No 1737/82 of 29 June 1982 extending and amending Regulation (EEC) No 3746/81 laying down the arrangements applicable to trade with Cyprus beyond 31 December 1981 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 3746/ 81 of 21 December 1981 laying down the arrangements applicable to trade with Cyprus beyond 31 December 1981 (') expires on 30 June 1982 ; Whereas the conditions which justified the adoption of that Regulation remain valid and it is therefore necessary to extend it , while at the same time amending it , HAS ADOPTED THIS REGULATION : Article 1 Regulation ( EEC) No 3746/ 81 is hereby amended as follows : 1 . In Article 1 , the date '30 June 1982' shall be replaced by ' 31 December 1982'. 2 . The table contained in Article 2 shall be replaced by the following : ' CCT heading No Description Rate of reduction( % ) 07.01 Vegetables , fresh or chilled : A. Potatoes : II . New potatoes : a ) from 1 January to 1 5 May 60 b ) from 16 May to 30 June 55 (a) G. Carrots , turnips , salad beetroot, salsify, celeriac , radishes and similar edible roots : ex II . Carrots and turnips :  Carrots :  from 1 January to 31 March 60  from 1 April to 1 5 May 60 (b ) S. Sweet peppers 50 (c) ex T. Other :  Aubergines , from 1 October to 30 November 60 (d ) 08.04 Grapes , fresh or dried : A. Fresh : L Table grapes : a ) from I November to 14 July : ex 2 . Other :  from 8 June to 14 July 60 (e ) ex b) from 15 July to 31 October :  from 15 July to 31 July 60 (e ) ( a) Within the limits of a Community tariff quota of 60 000 tonnes . (b ) Within the limits of a Community tariff quota of 2 300 tonnes . ( c ) Within the limits of a Community tariff quota of 2.50 tonnes . (d) Within the limits of a Community tariff quota of 250 tonnes . (e) Within the limits of a global Community tariff quota of 7 000 tonnes.' (') OJ No L 374 , 30 . 12 . 1981 , p . 4 . No L 190/ 6 Official Journal of the European Communities 1 . 7 . 82 Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 June 1982 . For the Council The President P. de KEERSMAEKER